DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered with the request for continued examination on April 29, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
But it is noted the certified copy has less drawings and less paragraphs than the
present application, thus, the foreign priority may not cover the full specification of the
presently filed application. Currently, all the prior art presented in this office action is
eligible based on either the date of the foreign priority or the date the present invention
was filed at the USPTO.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 10 and 14, the amended limitation of “determining that the frequency of the periodic signal is high as a number of signals for which activation is detected among the filter pulse signals increases” is considered new matter.  Nothing in the specification explains this limitation nor describes this limitation which is also unclear as seen below in the 35 U.S.C. 112(b) rejection.
Claims 11, 12, 15, and 16 further limit claims 10 and 13, and do not correct the problem described above, and, therefore, rejected for the same reason as above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claims 10 and 14, the limitation “determining that the frequency of the periodic signal is high as a number of signals for which activation is detected among the filter pulse signals increases” is unclear.  The only time activation is detecting is when the pulse signal is at a low frequency (if the frequency is high, no activation takes place – claim states ‘deactivation’).  So no matter how high the number of activations is, the frequency is still considered a ‘low frequency’ so it is not clear what “the frequency of the periodic signal is ‘high’” is referenced, because it is actually considered ‘low’ as that is the only thing that would get through the low pass filter.  Understanding, that ‘high’ and ‘low’ are relative, it still appears that the claim is contradictory in that a signal that passes through a low pass filter is then high in certain circumstances.  There is also no guidance within the specification as to what exactly those circumstances are related to as seen in the 35 U.S.C. 112(b) rejections above.
	Further, with respect to claims 10 and 14, the limitations: 
“one or more low pass filters having different cutoff frequencies and configured to filter the pulse signal to generate a plurality of filtered pulse signals, wherein each filtered pulse signal respectively corresponds to each of the one or more low pass filters; and a determination circuit configured to determine a discrete frequency range of the periodic signal based on the filtered pulse signals [the limitation from the ‘;’ is only in claim 10], wherein the determination circuit determines that the frequency of the periodic signal is high as a number of signals for which activation is detected among the filtered pulse signals increase” are unclear, because the claim states “one or more low pass filters” then states “to generate a plurality of filtered pulse signals, wherein each filtered pulse signal respectively corresponds to each of the one or more low pass filters” [attempting to claim a one to one correspondence that each filter will produce one signal to create a plurality of signals], but in the broadest reasonable interpretation (BRI) there is only ‘one low pass filter’ which means that there is only one ‘filtered pulse signal’.  Therefore the BRI of the italicized section above (one filter) is in conflict with the bolded section (multiple signals).  Especially the last section (determines the frequency of the periodic signal is high…) because if there are ‘0’ signals activated, this means the signal is a high frequency, but if there is only one frequency signal and it is activated (is at a low frequency), but according to the limitation “wherein the determination circuit determines that the frequency of the periodic signal is high as a number of signals for which activation is detected among the filtered pulse signals increase” if went from 0 to 1 is this now considered ‘high’?
Claims 11, 12, 15, and 16 further limit claims 10 and 13, and do not correct the problem described above, and, therefore, rejected for the same reason as above.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (4831441 - noting that Ando in patent 4922343, herein referred to as Ando2, describes in the description of prior art the patent to 4831441 which is the English version of JP 61-250592 in some details that will be useful for further explanation below).
In regard to claim 1, Ando discloses a frequency detection circuit (abstract, obtains a video signal at a desired frequency) comprising: 
a pulse generator configured to generate a pulse signal having a pulse width proportional to a cycle of a periodic wave whose frequency is to be measured (figure 1 - HD1 passes through switch 5 which will go to low pass filter 18, which will be a signal with a pulse; this is better described in Ando2, figure 2, col 1 line 62 – col 2 line 19, specifically col 2 lines 1-2 about the pulse width being known and lines 11-13 that has the width changing with the frequency); 
a low pass filter configured to selectively allow the pulse signal to pass therethrough (low pass filter will only allow frequencies lower than the cutoff frequency to pass through – col 3 line 39-45)
a determination circuit configured to generate a frequency detection signal based on the pulse signal having passed through the low pass filter wherein the determination circuit generates the frequency detection signal indicating that the periodic wave has a low frequency when activation of the pulse signal having passed through the low pass filter is detected and generates the frequency detection signal indicating that the periodic wave has a high frequency when activation of the pulse signal having passed through the low pass filter is not detected (comparator 23 will output a logic high signal when the signal from the low pass filter is lower than the reference signal, indicating a lower frequency than the reference and output a logic low signal when the signal is higher, indicating a higher frequency – see col 3 lines 52-60 and col 5 lines 9-37), 
wherein the low pass filter is a filter that blocks a pulse signal having a high frequency and allows a pulse signal having a low frequency to pass therethrough (this is how low pass filters operate, as is well known in the art and the filter is only described as a ‘low pass filter’), 
wherein when the pulse signal is a high frequency, the pulse signal does not reach a logic high level by the low pass filter so that the frequency detection signal is deactivated (col 5 lines 25 -36), and 
wherein when the pulse signal is a low frequency, the pulse signal reaches a logic high level by the low pass filter so that the frequency detection signal is activated (col 5 lines 9-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (4831441) in view of Kargar et al. (US Publication 2012/0313715).
In regard to claim 3, Ando lacks specifically wherein the determination circuit comprises a D flip-flop configured to receive an enable signal through a D terminal thereof, receive the pulse signal having passed through the low pass filter through a clock terminal thereof, and output the frequency detection signal through a Q terminal thereof.
Kargar et al. discloses a D flip glop (figure 1, element 202), configured to receive an enable signal through a D terminal thereof (data signal, 102), receive a signal from a low pass filter through the clock thereof (212 is a signal based on a signal through filter 108 – paragraph 19, RC filters are also low pass), and output the frequency detection signal through a Q terminal thereof (output of flip flop, 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ando to include the D flip flop as part of the determination circuit as taught by Kargar et al. in order to be able to accurate detect the difference with the frequency signal to the reference signal (paragraph 29 and abstract).

Claims 4, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (4831441) in view of Zhu et al. (US Publication 2015/0303910).
In regard to claim 4, Ando lacks specifically wherein the low pass filter includes a plurality of inverters serially connected to one another.
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein each of the filter sets in Ando would have multiple inverters connected in series as taught by Zhu et al. in order to be able to provide pulse shortening as needed for the specific bands of each filter sets for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ando.
In regard to claims 10, 11, 14, and 15, Ando discloses an integrated circuit/operating method for an integrated circuit (figure 1) comprising: 
a pulse generator configured to generate a pulse signal having a pulse width corresponding to a period of a periodic signal whose frequency is to be measured (figure 1 - HD1 passes through switch 5 which will go to low pass filter 18, which will be a signal with a pulse; this is better described in Ando2, figure 2, col 1 line 62 – col 2 line 19, specifically col 2 lines 1-2 about the pulse width being known and lines 11-13 that has the width changing with the frequency); 
one or more low pass filters having different cutoff frequencies and configured to filter the pulse signal to generate a plurality of filtered pulse signals, wherein each filtered pulse signal respectively corresponds to each of the one or more low pass filters (low pass filter will only allow frequencies lower than the cutoff frequency to pass through – col 3 line 39-45, one signal is output from the one low pass filter Sc, reading on ‘the at least one’); and 
a determination circuit configured to determine a discrete frequency range of the periodic signal based on the filtered pulse signals (comparator 23 will output a logic high signal when the signal from the low pass filter is lower than the reference signal, indicating a lower frequency than the reference and output a logic low signal when the signal is higher, indicating a higher frequency – see col 3 lines 52-60 and col 5 lines 9-37, noting a single output from the low pass filter), 
wherein the determination circuit determines that the frequency of the periodic signal is high as a number of signals for which activation is detected among the filtered pulse signals increases (when the one signal is activated it could be considered a ‘high’ low pass signal, as this is all relative based on the operators opinion), 
wherein the one or more low pass filters are filters that block a pulse signal having a high frequency and allow a pulse signal having a low frequency to pass therethrough (this is how low pass filters operate, as is well known in the art and the filter is only described as a ‘low pass filter’), 
wherein when the pulse signal is a high frequency, the pulse signal does not reach a logic high level by the one or more low pass filters so that the frequency detection signal is deactivated (col 5 lines 25 -36), and 
wherein when the pulse signal is a low frequency, the pulse signal reaches a logic high level by the one or more low pass filters so that the frequency detection signal is activated (col 5 lines 9-18).
Ando lacks specifically [claims 10 and 14] wherein each of the low pass filters includes one or more inverters that are serially coupled and [claims 11 and 15] wherein the inverters include one or more transistors.
Zhu et al. discloses wherein a filter (figure 4, paragraphs 35 and 36) is made up of inverters in series (figure 4 - inverters 24 and 29), wherein the filter includes both a n-channel transistor (element 22 NMOS) and a p-channel transistor (element 21 PMOS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ohmae to include wherein each of the filter sets in Ando would have multiple inverters connected in series, such that they have NMOS and PMOS transistors as taught by Zhu et al. in order to be able to provide pulse shortening as needed for the specific bands of each filter sets for very high waveforms (see paragraphs 35-37) which would increase the functionality of the system of Ando.
In regard to claims 12 and 16, Ando as modified lacks specifically wherein the inverters have different channel lengths.
In modifying Ando in view of Zhu et al. (creating filter sets of inverters), it would
be obvious to one of ordinary skill in the art at the time of the invention that having different channel lengths in the filters would allow for some inverters to have a higher width allowing for more data while others to be shorter with so that data is less prone to interference, essentially having some inverters that work in a multitude of ways to increase the functionality of the system.
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (4831441) and Zhu et al. (US Publication 2015/0303910, previously presented), as applied to claim 10 above, and further in view of Kargar et al. (US Publication 2012/0313715).
In regard to claim 13, Ando as modified lacks specifically wherein the determination circuit comprises one or more D flip-flops corresponding to the low pass filter, and wherein the D flip flops receives an enable signal through a D terminal thereof, receive the pulse signal having passed through the low pass filter through a clock terminal thereof, and output the frequency detection signal through a Q terminal thereof.
Kargar et al. discloses a D flip glop (figure 1, element 202), configured to receive an enable signal through a D terminal thereof (data signal, 102), receive a signal from a low pass filter through the clock thereof (212 is a signal based on a signal through filter 108 – paragraph 19, RC filters are also low pass), and output the frequency detection signal through a Q terminal thereof (output of flip flop, 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ando to include the D flip flop as part of the determination circuit as taught by Kargar et al. in order to be able to accurate detect the difference with the frequency signal to the reference signal (paragraph 29 and abstract).

Allowable Subject Matter
Claims 5, 6, and 8 are allowed.
In regard to claim 5, the prior art does not teach or render obvious 
a first low pass filter configured to selectively allow the pulse signal to pass therethrough, and have a first cutoff frequency; a second low pass filter configured to selectively allow the pulse signal to pass therethrough, and have a second cutoff frequency different from the first cutoff frequency; and a determination circuit configured to generate plural frequency detection signals based on a first pulse signal having passed through the first low pass filter and a second pulse signal having passed through the second low pass filter, wherein the determination circuit generates a first frequency detection signal by detecting activation or deactivation of the first pulse signal, and generates a second frequency detection signal by detecting activation or deactivation of the second pulse signal, wherein when the first frequency detection signal and the second frequency detection signal are activated, it is determined that a frequency of the periodic wave is low, wherein when the first frequency detection signal is activated and of the second frequency detection signal is deactivated, it is determined that the frequency of the periodic wave is intermediate, and wherein when the first frequency detection signal and the second frequency detection signal are deactivated it is determined that the frequency of the periodic wave is high, wherein the first low pass filter and the second low pass filter are filters that blocks a pulse signal having a high frequency and allow a pulse signal having a low frequency to pass therethrough, wherein when the pulse signal is a high frequency, the pulse signal does not reach a logic high level by the first low pass filter and the second low pass filter so that the frequency detection signal is deactivated, and wherein when the pulse signal is a low frequency, the pulse signal reaches a logic high level by the first low pass filter and the second low pass filter so that the frequency detection signal is activated and in the combination as claimed.
Claims 6 and 8 further limit claim 5, and, therefore, are also allowed.

Response to Arguments
It is noted that 35 USC 112(a) and (b) rejections have been made on claims 10-16, of which claims 10 and 14 (the two independent claims) were amended.
Applicant’s arguments with respect to claims 1, 3, 4, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New references are used to rejected the claims (only Zhu remains as a reference previously used, but no argument was made to address Zhu as to what Zhu was used to teach previously) as seen in the new rejections above.  Claims 5, 6, and 8 have been indicated allowable as seen above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ando2 (4922343) which was referenced above describes frequency detection of an input signal.  Jan et al. (2017/0336448) discloses an apparatus and method for determining frequency of an AC power source, wherein two low pass filters are used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896